Citation Nr: 1600367	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-21 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for injury to muscle group XIV with residual scar.

2.  Entitlement to an increased disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to an effective date prior to March 27, 2012 for a 40 percent disability rating for injury to muscle group XIV with residual scar.

4.  Entitlement to an effective date prior to March 27, 2010 for service connection for tinnitus.

5.  Entitlement to service connection for bilateral sensorineural hearing loss.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a lumbar spine disability, including degenerative disc disease (DDD), to include as secondary to service-connected injury to muscle group XIV with residual scar.

8.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected injury to muscle group XIV with residual scar.

9.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected injury to muscle group XIV with residual scar.


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1974 to June 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2012 and July 2013 rating decisions of the RO in Detroit, Michigan.  The Veteran testified from Detroit, Michigan, at an October 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.

Regarding the October 2015 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge should suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the videoconference Board hearing, the Veterans Law Judge specifically noted the issues on appeal and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the service connection claims, including the secondary service connection theories.  The Veteran' representative also made specific contentions in support of the service connection claims, including the secondary service connection theory, and indicated that private physicians had made such relationship. 

During the Board hearing, the Veteran's Law Judge queried the Veteran about the event of parachuting during service to more clearly establish the potential for injury from these impacts, as well as questions regarding a motor vehicle accident to help determine the occurrence during service.  The Veteran was informed that nexus opinions relating the disorders for which he was seeking service connection are related to in-service events, injuries, and/or diseases were needed to substantiate the service connection issues on appeal.  The Veterans Law Judge redirected the testimony to relevant evidence of symptoms or impairment since service (relevant to the question of nexus to service), as opposed to in-service injury and current disability where already substantiated, and advised regarding the need for nexus medical opinions to support the claims.  The Veterans Law Judge advised of the need for a strong medical opinion that would be weighed against a VA medical opinion in the case of hearing loss, and outlined specifics that would help substantiate the probative value of that opinion; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103 and Bryant at 496-97.  

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided at the October 2015 Board hearing.  38 C.F.R. 
§ 20.1304 (2015).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of service connection for hepatitis C, a lumbar spine disability, and a left and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the disability rating and effective date issues on appeal.

2.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

4.  The Veteran's current bilateral hearing loss is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased disability rating in excess of 40 percent for injury to muscle group XIV with residual scar, an increased disability rating in excess of 10 percent for tinnitus, an effective date prior to March 27, 2012 for a 40 percent disability rating for injury to muscle group XIV with residual scar, and an effective date prior to March 27, 2010 for service connection for tinnitus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the October 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issues of an increased disability rating in excess of 40 percent for injury to muscle group XIV with residual scar, an increased disability rating in excess of 10 percent for tinnitus, an effective date prior to March 27, 2012 for a 40 percent disability rating for injury to muscle group XIV with residual scar, and an effective date prior to March 27, 2010 for service connection for tinnitus.

As the Veteran has withdrawn the appeal regarding the issues of an increased disability rating in excess of 40 percent for injury to muscle group XIV with residual scar, an increased disability rating in excess of 10 percent for tinnitus, an effective date prior to March 27, 2012 for a 40 percent disability rating for injury to muscle group XIV with residual scar, and an effective date prior to March 27, 2010 for service connection for tinnitus, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and the issues will be dismissed.


Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the instant decision grants service connection for bilateral hearing loss and remands the remaining issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran has advanced that currently diagnosed bilateral sensorineural hearing loss is due to in-service noise exposure while serving in the infantry.  The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A July 2012 VA audiometric examination report shows pure tone thresholds of 40 dB or greater at 2000, 3000, and 4000 Hz in both ears, and 40 dB or greater at 500 and 1000 Hz in the left ear.    The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The Board notes that there is some indication that the audiometric results may be unreliable or otherwise inadequate; however, similar such readings were recorded at a December 2013 private audiometric examination.  The private examiner also diagnosed bilateral sensorineural hearing loss.  As the December 2013 private audiometric readings support the July 2012 VA audiometric readings, the Board finds that the current disability of bilateral sensorineural hearing loss is established.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  The Veteran's DD Form 214, along with testimony at the October 2015 Board videoconference hearing, reflects that the Veteran was in the infantry during active service, which included both light infantry duties and infantry radio operations.  At the October 2015 Board videoconference hearing, the Veteran credibly testified to being exposed to loud noises in service, including weapons fire and radio communications.  Excessive noise exposure is consistent with the circumstances, conditions, and hardships of infantry service, including working as an infantry radio operator.  Based on this evidence, the Board finds that in-service acoustic trauma is established.  

Finally, the Board finds that the evidence is at least in relative equipoise on the question of whether the current bilateral sensorineural hearing loss is related to active service.  The Veteran's service treatment records reflect no complaints or diagnosis of hearing loss, and the Veteran's hearing was clinically within normal limits at service separation; however, the March 1974 service entrance examination and June 1975 service separation examination reflect that decibel levels shifted upwards in both ears during service, even though they were still within normal limits.

In the March 2012 claim, the Veteran advanced first noticing hearing loss during service in January 1975.  In a January 2013 letter, the Veteran's prior representative conveyed that the Veteran often fired infantry weapons without hearing protection.  Further, the representative advanced that the Veteran often had headaches from constantly wearing and operating the infantry radio.

The report from the July 2012 VA audiometric examination reflects that, after the appropriate testing, the Veteran was diagnosed with bilateral sensorineural hearing loss.  At the conclusion of the examination, the VA examiner opined that the hearing loss was less likely than not caused by acoustic trauma in service.  In rendering the opinion, the VA examiner explained that the Veteran had normal hearing at service separation with no notation of hearing loss in the service treatment records, noted the long period of time between service separation and the hearing loss diagnoses, and opined that the hearing loss identified upon examination was more consistent with hearing loss due to aging.

VA also received a December 2013 private audiometric examination report.  In the report the private examiner noted that the Veteran had provided a history of both in-service and post-service noise exposure.  The report reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss.  At the conclusion of the examination, the VA examiner opined that the Veteran's hearing loss was at least as likely as not related to noise exposure in service.  As reason therefor, the private examiner explained that the Veteran's hearing loss was consistent with the type of noise to which the Veteran was exposed in service.

The Veteran is currently diagnosed with bilateral sensorineural hearing loss, which meets the VA regulatory criteria at 38 C.F.R. § 3.385, and he was regularly exposed to loud infantry weapon and radio noises in service.  A private examiner has opined that the Veteran's currently diagnosed hearing loss is consistent with acoustic trauma caused by the in-service noise exposure, rather than age-related degeneration as advanced by a VA examiner.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal for an increased disability rating in excess of 40 percent for injury to muscle group XIV with residual scar is dismissed.

The appeal for an increased disability rating in excess of 10 percent for tinnitus is dismissed.

The appeal for an effective date prior to March 27, 2012 for a 40 percent disability rating for injury to muscle group XIV with residual scar is dismissed.

The appeal for an effective date prior to March 27, 2010 for service connection for tinnitus is dismissed.

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

Hepatitis C Examination

The Veteran has not received a VA hepatitis C examination.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

To support a finding that the Veteran contracted hepatitis C in service, it must be shown that the Veteran was exposed to one of the medically recognized risk factors for contracting hepatitis C during that time.  Risk factors include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (Nov. 30, 1998).

The Veteran is currently service connected for an in-service puncture wound to the left thigh.  At the October 2015 Board videoconference hearing, the Veteran testified that the puncture wound was so deep that a blood transfusion was required.  While the service treatment records are silent about a blood transfusion, the Board notes the need for a blood transfusion is consistent with the type of injury sustained by the Veteran.  

Private treatment records reflect that the Veteran is currently diagnosed with hepatitis C.  In an October 2013 private treatment letter, the Veteran's private physician specifically noted that the etiology of the hepatitis C was unknown; however, the private examiner did write that the Veteran's advanced history of receiving an arm-to-arm transfusion during service "may" be the source of infection.  As this private opinion is merely speculative, the Board finds that remand for a VA hepatitis C examination and opinion is warranted.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative). 

Addendum Opinions for Lumbar Spine and Hip Disabilities

The Veteran received VA spinal and hip examinations in May 2013.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Previously, the Veteran primarily advanced that any currently diagnosed back/spinal and hip disabilities were secondary to the service-connected injury to muscle group XIV with residual scar due to altered gait causing additional stress on the back and hips; however, there is sufficient evidence of record, including the Veteran's testimony at the October 2015 Board videoconference hearing, to warrant consideration of service connection on a direct basis.

As to the hips, service treatment records reflect that near the end of service, in May 1975, the Veteran was involved in a motor vehicle accident.  The accident injured the Veteran's right hip, leaving a bruise.  This accident was mentioned by the VA examiner in the Veteran's medical history; however, the accident was not discussed when the VA examiner opined that the lumbar spine and hip disabilities were more likely than not related to post-service construction work.  As such, a clarifying opinion addressing this in-service accident would be helpful in rendering a decision.

Further, at the October 2015 Board videoconference hearing, the Veteran testified to parachuting 30 to 40 times in service while wearing 50 to 60 pounds of equipment.  The Veteran's parachuting was not addressed in the May 2013 hip and/or spinal examinations.  A March 2013 private treatment record notes that when the Veteran suggested the bilateral hip issues were related to parachuting in service, the private physician stated, "I don't have any reason to doubt that."  While this is not an adequate private opinion (as there is no rationale and no indication the private physician was aware of the Veteran's post-service history), the private record does establish the need for remand for an addendum opinion to allow a VA examiner to consider whether one or more orthopedic disabilities were caused by parachuting rather than post-service construction work.

As to the lumbar spine, at the October 2015 Board videoconference hearing, the Veteran testified that in 1975 the back was injured after rappelling out of a helicopter.  Service treatment records reflect that in April 1975 the Veteran injured the back and was placed on a 48 hour profile "after diving in water."  The Board notes that this may have been the rappelling accident testified to by the Veteran, as the Veteran may have rappelled out of a helicopter into a body of water.  As this in-service back injury was not addressed by the VA examiner at the May 2013 back examination, the Board finds remand for an addendum opinion to be warranted.  
 
Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning the Veteran's hepatitis C and orthopedic disabilities.  

Accordingly, the issues of service connection for hepatitis C, a lumbar spine disability, and a left and right hip disabilities are REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any outstanding private treatment records concerning hepatitis C and hip and lumbar spine disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Schedule a VA hepatitis C examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed hepatitis C had its onset during active service, including as due to an in-service blood transfusion related to the service-connected injury to muscle group XIV (puncture wound to the left mid-thigh)?  In rendering this opinion, the VA examiner should address and consider all identified risk factors prior to, during, and after service, including IV drug use.

3.  Return the May 2013 VA spinal and hip examination reports to the VA examiner who conducted the examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinions.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination reports that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiners should advance the following opinions:

Lumbar Spine:

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed spinal disability had its onset during a period of active service, including as due to parachuting, the in-service motor vehicle accident, or the April 1975 in-service back injury which may have been caused by rappelling from a helicopter? 

Hips:

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed bilateral hip disability had its onset during a period of active service, including as due to parachuting, rappelling, and/or the in-service motor vehicle accident?

4.  Then, readjudicate the issues of service connection for hepatitis C, a lumbar spine disability, including DDD, to include as secondary to service-connected injury to muscle group XIV with residual scar, and a bilateral hip disability, to include as secondary to service-connected injury to muscle group XIV with residual scar.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


